Exhibit 10.10

THIRD AMENDMENT TO CREDIT AGREEMENT

This THIRD Amendment to Credit Agreement (the “Amendment”) is made and entered
into as of September 30, 2008, by and between BANK OF THE WEST (the “Bank”) and
VOLCOM, INC. (the “Borrower”) with respect to the following:

This Amendment shall be deemed to be a part of and subject to that certain
Credit Agreement dated as of July 20, 2006, as it may be amended from time to
time, and any and all addenda and riders thereto (collectively the “Agreement”).
Unless otherwise defined herein, all terms used in this Amendment shall have the
same meanings as in the Agreement. To the extent that any of the terms or
provisions of this Amendment conflict with those contained in the Agreement, the
terms and provisions contained herein shall control.

WHEREAS, the Borrower and the Bank mutually desire to extend and/or modify the
Agreement.

NOW THEREFORE, for value received and hereby acknowledged, the Borrower and the
Bank agree as follows:

 

1. Extension of Expiration Date. The Expiration Date provided for in
Section 1.1.14 of the Agreement shall be extended to August 31, 2010.

 

2. Additional Provision for that Certain Defined Terms. A new Section 1.1.38 is
added to the Agreement which reads as follows:

 

  1.1.38 “EBITDA”: shall mean earnings exclusive of extraordinary gains and
before deductions for interest expense, taxes, depreciation and amortization
expense.

 

3. Modification of the Line of Credit. Section 2.1.1 of the Agreement is deleted
in its entirety and the following is substituted in lieu thereof:

 

  2.1.1 The Line of Credit: On terms and conditions as set forth herein, the
Bank agrees to make Advances to the Borrowers from time to time from the date
hereof to the Expiration Date, provided the aggregate amount of such Advances
outstanding at any time does not exceed $40,000,000.00 (the “Line of Credit”).
Within the foregoing limits, the Borrowers may borrow, partially or wholly
prepay, and reborrow under this Section 2.1. Proceeds of the Line of Credit
shall be used to assist with seasonal working capital needs and acquisitions.

 

4. Modification of the Line of Credit/Interest on Advances/LIBOR Rate. The
percentage set forth in Section 2.1.4(ii) of the Agreement, which is currently
1.50%, is hereby modified and amended to be 1.25%.

 

5. Modification of Certain Defined Terms/”FX Limit”. Section 1.1.18 of the
Agreement is deleted in its entirety and the following is substituted in lieu
thereof:

 

  1.1.18 “FX Limit”: shall mean $6,000,000.00, provided however, that the
Borrower’s FX Limit, which combined with the FX Limit of Volcom SAS and Volcom
International SARL (as such term is defined in Volcom SAS and Volcom
International SARL respective credit agreements with the Bank) shall not exceed
$6,000,000.00

 

-1-



--------------------------------------------------------------------------------

6. Modification of Financial Condition. Section 5.2 of the Agreement is deleted
in its entirety and the following is substituted in lieu thereof:

 

  5.2 Financial Condition: The Borrower promises and agrees, during the term of
this Agreement and until payment in full of all of the Borrower’s Obligations,
the Borrower will maintain at all times:

 

  (i) A ratio of the sum of cash, cash equivalents and accounts receivable to
Current Liabilities of not less than 1.75 to 1.00

 

  (ii) A minimum net profit after tax and payment of dividends of at least
$1,000,000.00 at the end of each fiscal year.

 

  (iii) A minimum EBITDA of at least $35,000,000.00 at the end of each fiscal
quarter with EBITDA based upon the immediately preceding three fiscal quarters
and the current quarter just ended.

 

7. Modification of Merge or Consolidate. Section 5.4 of the Agreement is deleted
in its entirety and the following is substituted in lieu thereof:

 

  5.4 Merge or Consolidate: Not liquidate or dissolve, merge or consolidate with
or into, or acquire any other business organization, provided however, that this
Section 5.4 shall not apply to transactions in which Borrower is the surviving
entity. Provided further, that if any acquisition is made by Borrower which has
a forecasted debt in excess of $25,000,000 upon the date of closing, the
acquisition must be projected to be accretive to EBITDA in the first year of the
acquisition.

 

8. Modification of Liens and Encumbrances. Section 5.11 of the Agreement is
deleted in its entirety and the following is substituted in lieu thereof:

 

  5.11 Liens and Encumbrances: Not create, assume or permit to exist any
security interest, encumbrance, mortgage, deed of trust, or other lien
(including, but not limited to, a lien of attachment, judgment or execution)
affecting any of the Borrower’s properties, or execute or allow to be filed any
financing statement or continuation thereof affecting any of such properties,
except for Permitted Liens or as otherwise provided in this Agreement and except
liens and security interests associated with Indebtedness of up to $500,000.00
in any one fiscal year.

 

9. Additional Provision for Right of Setoff/ Waiver of Jury Trial and Judicial
Reference Provision. New Sections 8.15, 8.16 and 8.17 are added to the Agreement
which reads as follows:

 

  8.15 Right of Setoff. To the extent permitted by applicable law, Bank reserves
a right of setoff in all Borrower’s accounts with Bank (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the
future. Borrower authorizes Bank, to the extent permitted by applicable law, to
charge or setoff all sums owing on the debt against any and all such accounts,
and, at Bank’s option, to administratively freeze all such accounts to allow
Bank to protect Bank’s charge and setoff rights provided in this paragraph.

 

  8.16 Waiver Of Jury Trial. THE BORROWER AND BANK ACKNOWLEDGE THAT THE RIGHT TO
TRIAL BY JURY IS A CONSTITUTIONAL RIGHT, AND THAT IT MAY BE WAIVED UNDER CERTAIN
CIRCUMSTANCES. TO THE EXTENT PERMITTED BY LAW EACH PARTY, AFTER CONSULTING (OR
HAVING THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS CHOICE, WAIVES ANY RIGHT
TO TRIAL BY JURY IN THE EVENT OF LITIGATION RELATED TO THIS AGREEMENT OR ANY
OTHER DOCUMENT, INSTRUMENT OR TRANSACTION BETWEEN THE PARTIES.

 

-2-



--------------------------------------------------------------------------------

  8.17 Judicial Reference Provision. In the event the above Jury Trial Waiver is
unenforceable, the parties elect to proceed under this Judicial Reference
Provision. With the exception of the items specified below, any controversy,
dispute or claim between the parties relating to this Agreement or any other
document, instrument or transaction between the parties (each, a Claim), will be
resolved by a reference proceeding in California pursuant to Sections 638 et
seq. of the California Code of Civil Procedure, or their successor sections,
which shall constitute the exclusive remedy for the resolution of any Claim,
including whether the Claim is subject to reference. Venue for the reference
will be the Superior Court in the County where real property involved in the
action, if any, is located, or in a County where venue is otherwise appropriate
under law (the Court). The following matters shall not be subject to reference:
(i) nonjudicial foreclosure of any security interests in real or personal
property, (ii) exercise of self-help remedies (including without limitation
set-off), (iii) appointment of a receiver, and (iv) temporary, provisional or
ancillary remedies (including without limitation writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). The
exercise of, or opposition to, any of the above does not waive the right to a
reference hereunder.

The referee shall be selected by agreement of the parties. If the parties do not
agree, upon request of any party a referee shall be selected by the Presiding
Judge of the Court. The referee shall determine all issues in accordance with
existing case law and statutory law of the State of California, including
without limitation the rules of evidence applicable to proceedings at law. The
referee is empowered to enter equitable and legal relief, and rule on any motion
which would be authorized in a court proceeding, including without limitation
motions for summary judgment or summary adjudication. The referee shall issue a
decision, and pursuant to CCP §644 the referee’s decision shall be entered by
the Court as a judgment or order in the same manner as if tried by the Court.
The final judgment or order from any decision or order entered by the referee
shall be fully appealable as provided by law. The parties reserve the right to
findings of fact, conclusions of law, a written statement of decision, and the
right to move for a new trial or a different judgment, which new trial if
granted, will be a reference hereunder. AFTER CONSULTING (OR HAVING THE
OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS CHOICE, EACH PARTY AGREES THAT ALL
CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND
NOT A JURY.

 

10. Representations and Warranties. The Borrower hereby reaffirms the
representations and warranties contained in the Agreement.

 

11. Confirmation of Other Terms and Conditions of the Agreement. Except as
specifically provided in this Amendment, all other terms, conditions and
covenants of the Agreement unaffected by this Amendment shall remain unchanged
and shall continue in full force and effect and the Borrower hereby covenants
and agrees to perform and observe all terms, covenants and agreements provided
for in the Agreement, as hereby amended.

 

12. Governing Law. This Amendment shall be governed and construed in accordance
with the laws of the State of California to which jurisdiction the parties
hereto hereby consent and submit.

 

13. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto as of
the date first hereinabove written.

 

BANK:     BORROWER: BANK OF THE WEST     VOLCOM, INC. BY:   /s/ Cecile Segovia  
  BY:   /s/ Richard R. Woolcott NAME: Cecile Segovia, Vice President     NAME:
Richard R. Woolcott, CEO       BY:   /s/ Douglas P. Collier     NAME: Douglas P.
Collier, CFO and Secretary     ADDRESS:      

1740 Monrovia Avenue

Costa Mesa, CA 92627

 

-4-



--------------------------------------------------------------------------------

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST Amendment to Credit Agreement (the “Amendment”) is made and entered
into as of September 30, 2008, by and between BANK OF THE WEST (the “Bank”) and
VOLCOM INTERNATIONAL SARL (the “Borrower”) with respect to the following:

This Amendment shall be deemed to be a part of and subject to that certain
Credit Agreement dated as of November 9, 2006, as it may be amended from time to
time, and any and all addenda and riders thereto (collectively the “Agreement”).
Unless otherwise defined herein, all terms used in this Amendment shall have the
same meanings as in the Agreement. To the extent that any of the terms or
provisions of this Amendment conflict with those contained in the Agreement, the
terms and provisions contained herein shall control.

WHEREAS, the Borrower and the Bank mutually desire to extend and/or modify the
Agreement.

NOW THEREFORE, for value received and hereby acknowledged, the Borrower and the
Bank agree as follows:

 

1. Extension of Expiration Date. The Expiration Date provided for in
Section 1.1.7 of the Agreement shall be extended to August 31, 2010.

 

2. Modification of Certain Defined Terms/”FX Limit”. Section 1.1.11 of the
Agreement is deleted in its entirety and the following is substituted in lieu
thereof:

 

  1.1.11 “FX Limit”: shall mean $6,000,000.00, provided however, that the
Borrower’s FX Limit, which combined with the FX Limit of Volcom, Inc. and Volcom
SAS (as such term is defined in Volcom, Inc. and Volcom SAS respective credit
agreements with the Bank) shall not exceed $6,000,000.00

 

3. Modification of Notice. The dollar amount set forth in Section 5.3 of the
Agreement, which is currently $1,000,000.00, is hereby modified and amended to
be $10,000,000.00.

 

4. Additional Provision for Right of Setoff/ Waiver of Jury Trial and Judicial
Reference Provision. New Sections 8.15, 8.16 and 8.17 are added to the Agreement
which reads as follows:

 

  8.15 Right of Setoff. To the extent permitted by applicable law, Bank reserves
a right of setoff in all Borrower’s accounts with Bank (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the
future. Borrower authorizes Bank, to the extent permitted by applicable law, to
charge or setoff all sums owing on the debt against any and all such accounts,
and, at Bank’s option, to administratively freeze all such accounts to allow
Bank to protect Bank’s charge and setoff rights provided in this paragraph.

 

  8.16 Waiver Of Jury Trial. THE BORROWER AND BANK ACKNOWLEDGE THAT THE RIGHT TO
TRIAL BY JURY IS A CONSTITUTIONAL RIGHT, AND THAT IT MAY BE WAIVED UNDER CERTAIN
CIRCUMSTANCES. TO THE EXTENT PERMITTED BY LAW EACH PARTY, AFTER CONSULTING (OR
HAVING THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS CHOICE, WAIVES ANY RIGHT
TO TRIAL BY JURY IN THE EVENT OF LITIGATION RELATED TO THIS AGREEMENT OR ANY
OTHER DOCUMENT, INSTRUMENT OR TRANSACTION BETWEEN THE PARTIES.

 

-1-



--------------------------------------------------------------------------------

  8.17 Judicial Reference Provision. In the event the above Jury Trial Waiver is
unenforceable, the parties elect to proceed under this Judicial Reference
Provision. With the exception of the items specified below, any controversy,
dispute or claim between the parties relating to this Agreement or any other
document, instrument or transaction between the parties (each, a Claim), will be
resolved by a reference proceeding in California pursuant to Sections 638 et
seq. of the California Code of Civil Procedure, or their successor sections,
which shall constitute the exclusive remedy for the resolution of any Claim,
including whether the Claim is subject to reference. Venue for the reference
will be the Superior Court in the County where real property involved in the
action, if any, is located, or in a County where venue is otherwise appropriate
under law (the Court). The following matters shall not be subject to reference:
(i) nonjudicial foreclosure of any security interests in real or personal
property, (ii) exercise of self-help remedies (including without limitation
set-off), (iii) appointment of a receiver, and (iv) temporary, provisional or
ancillary remedies (including without limitation writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). The
exercise of, or opposition to, any of the above does not waive the right to a
reference hereunder.

The referee shall be selected by agreement of the parties. If the parties do not
agree, upon request of any party a referee shall be selected by the Presiding
Judge of the Court. The referee shall determine all issues in accordance with
existing case law and statutory law of the State of California, including
without limitation the rules of evidence applicable to proceedings at law. The
referee is empowered to enter equitable and legal relief, and rule on any motion
which would be authorized in a court proceeding, including without limitation
motions for summary judgment or summary adjudication. The referee shall issue a
decision, and pursuant to CCP §644 the referee’s decision shall be entered by
the Court as a judgment or order in the same manner as if tried by the Court.
The final judgment or order from any decision or order entered by the referee
shall be fully appealable as provided by law. The parties reserve the right to
findings of fact, conclusions of law, a written statement of decision, and the
right to move for a new trial or a different judgment, which new trial if
granted, will be a reference hereunder. AFTER CONSULTING (OR HAVING THE
OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS CHOICE, EACH PARTY AGREES THAT ALL
CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND
NOT A JURY.

 

5. Representations and Warranties. The Borrower hereby reaffirms the
representations and warranties contained in the Agreement.

 

6. Confirmation of Other Terms and Conditions of the Agreement. Except as
specifically provided in this Amendment, all other terms, conditions and
covenants of the Agreement unaffected by this Amendment shall remain unchanged
and shall continue in full force and effect and the Borrower hereby covenants
and agrees to perform and observe all terms, covenants and agreements provided
for in the Agreement, as hereby amended.

 

7. Governing Law. This Amendment shall be governed and construed in accordance
with the laws of the State of California to which jurisdiction the parties
hereto hereby consent and submit.

 

8. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto as of
the date first hereinabove written.

 

BANK:     BORROWER: BANK OF THE WEST     VOLCOM INTERNATIONAL SARL     BY:  
VOLCOM, INC. BY:   /s/ Cecile Segovia       By:   /s/ Richard R. Woolcott NAME:
Cecile Segovia, Vice President       Name: Richard R. Woolcott, CEO       By:  
/s/ Douglas Collier       Name: Douglas Collier, CFO and Secretary     ADDRESS:
     

1740 Monrovia Avenue

Costa Mesa, CA 92627

 

-3-



--------------------------------------------------------------------------------

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST Amendment to Credit Agreement (the “Amendment”) is made and entered
into as of September 30, 2008, by and between BANK OF THE WEST (the “Bank”) and
VOLCOM SAS (the “Borrower”) with respect to the following:

This Amendment shall be deemed to be a part of and subject to that certain
Credit Agreement dated as of November 9, 2006, as it may be amended from time to
time, and any and all addenda and riders thereto (collectively the “Agreement”).
Unless otherwise defined herein, all terms used in this Amendment shall have the
same meanings as in the Agreement. To the extent that any of the terms or
provisions of this Amendment conflict with those contained in the Agreement, the
terms and provisions contained herein shall control.

WHEREAS, the Borrower and the Bank mutually desire to extend and/or modify the
Agreement.

NOW THEREFORE, for value received and hereby acknowledged, the Borrower and the
Bank agree as follows:

 

1. Extension of Expiration Date. The Expiration Date provided for in
Section 1.1.7 of the Agreement shall be extended to August 31, 2010.

 

2. Modification of Certain Defined Terms/”FX Limit”. Section 1.1.11 of the
Agreement is deleted in its entirety and the following is substituted in lieu
thereof:

 

  1.1.11 “FX Limit”: shall mean $6,000,000.00, provided however, that the
Borrower’s FX Limit, which combined with the FX Limit of Volcom, Inc. and Volcom
International SARL (as such term is defined in Volcom, Inc. and Volcom
International SARL respective credit agreements with the Bank) shall not exceed
$6,000,000.00

 

3. Modification of Notice. The dollar amount set forth in Section 5.3 of the
Agreement, which is currently $1,000,000.00, is hereby modified and amended to
be $10,000,000.00.

 

4. Additional Provision for Right of Setoff/ Waiver of Jury Trial and Judicial
Reference Provision. New Sections 8.15, 8.16 and 8.17 are added to the Agreement
which reads as follows:

 

  8.15 Right of Setoff. To the extent permitted by applicable law, Bank reserves
a right of setoff in all Borrower’s accounts with Bank (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the
future. Borrower authorizes Bank, to the extent permitted by applicable law, to
charge or setoff all sums owing on the debt against any and all such accounts,
and, at Bank’s option, to administratively freeze all such accounts to allow
Bank to protect Bank’s charge and setoff rights provided in this paragraph.

 

  8.16 Waiver Of Jury Trial. THE BORROWER AND BANK ACKNOWLEDGE THAT THE RIGHT TO
TRIAL BY JURY IS A CONSTITUTIONAL RIGHT, AND THAT IT MAY BE WAIVED UNDER CERTAIN
CIRCUMSTANCES. TO THE EXTENT PERMITTED BY LAW EACH PARTY, AFTER CONSULTING (OR
HAVING THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS CHOICE, WAIVES ANY RIGHT
TO TRIAL BY JURY IN THE EVENT OF LITIGATION RELATED TO THIS AGREEMENT OR ANY
OTHER DOCUMENT, INSTRUMENT OR TRANSACTION BETWEEN THE PARTIES.

 

-1-



--------------------------------------------------------------------------------

  8.17 Judicial Reference Provision. In the event the above Jury Trial Waiver is
unenforceable, the parties elect to proceed under this Judicial Reference
Provision. With the exception of the items specified below, any controversy,
dispute or claim between the parties relating to this Agreement or any other
document, instrument or transaction between the parties (each, a Claim), will be
resolved by a reference proceeding in California pursuant to Sections 638 et
seq. of the California Code of Civil Procedure, or their successor sections,
which shall constitute the exclusive remedy for the resolution of any Claim,
including whether the Claim is subject to reference. Venue for the reference
will be the Superior Court in the County where real property involved in the
action, if any, is located, or in a County where venue is otherwise appropriate
under law (the Court). The following matters shall not be subject to reference:
(i) nonjudicial foreclosure of any security interests in real or personal
property, (ii) exercise of self-help remedies (including without limitation
set-off), (iii) appointment of a receiver, and (iv) temporary, provisional or
ancillary remedies (including without limitation writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). The
exercise of, or opposition to, any of the above does not waive the right to a
reference hereunder.

The referee shall be selected by agreement of the parties. If the parties do not
agree, upon request of any party a referee shall be selected by the Presiding
Judge of the Court. The referee shall determine all issues in accordance with
existing case law and statutory law of the State of California, including
without limitation the rules of evidence applicable to proceedings at law. The
referee is empowered to enter equitable and legal relief, and rule on any motion
which would be authorized in a court proceeding, including without limitation
motions for summary judgment or summary adjudication. The referee shall issue a
decision, and pursuant to CCP §644 the referee’s decision shall be entered by
the Court as a judgment or order in the same manner as if tried by the Court.
The final judgment or order from any decision or order entered by the referee
shall be fully appealable as provided by law. The parties reserve the right to
findings of fact, conclusions of law, a written statement of decision, and the
right to move for a new trial or a different judgment, which new trial if
granted, will be a reference hereunder. AFTER CONSULTING (OR HAVING THE
OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS CHOICE, EACH PARTY AGREES THAT ALL
CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND
NOT A JURY.

 

5. Representations and Warranties. The Borrower hereby reaffirms the
representations and warranties contained in the Agreement.

 

6. Confirmation of Other Terms and Conditions of the Agreement. Except as
specifically provided in this Amendment, all other terms, conditions and
covenants of the Agreement unaffected by this Amendment shall remain unchanged
and shall continue in full force and effect and the Borrower hereby covenants
and agrees to perform and observe all terms, covenants and agreements provided
for in the Agreement, as hereby amended.

 

7. Governing Law. This Amendment shall be governed and construed in accordance
with the laws of the State of California to which jurisdiction the parties
hereto hereby consent and submit.

 

8. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto as of
the date first hereinabove written.

 

BANK:     BORROWER: BANK OF THE WEST     VOLCOM SAS     BY:   VOLCOM, INC. BY:  
/s/ Cecile Segovia       By:   /s/ Richard R. Woolcott NAME: Cecile Segovia,
Vice President       Name: Richard R. Woolcott, CEO       By:   /s/ Douglas
Collier       Name: Douglas Collier, CFO and Secretary     ADDRESS:      

1740 Monrovia Avenue

Costa Mesa, CA 92627

 

-3-